Citation Nr: 0522091	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for impotence and sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for impotence 
(also claimed as a reduction in sex drive and reduction in 
testosterone production).

The veteran appeared before the undersigned Veterans Law 
Judge at a videoconference hearing held in June 2005.


FINDING OF FACT

The veteran is not shown to have become impotent at any time 
during, or for many years after, service; impotence is not 
currently demonstrated; and loss of sexual drive and 
reduction in testosterone production are not shown to be 
related to any incident, injury, or disease of active 
service, or to any service-connected disability, or to any 
medication prescribed for any service-connected disability.


CONCLUSION OF LAW

Impotence, loss of sexual drive, and reduction in 
testosterone production were not incurred in or aggravated by 
active military service, nor are they shown to be secondary 
to other service-connected disability or medication 
therefore.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a September 2003 letter, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to let the RO know is 
there was any other information or evidence that he thought 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal for service connection 
was in August 2002.  Therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Neither the veteran or his representative has 
alleged any prejudice with respect to the timing of the VCAA 
notification, nor has any been shown.  Mayfield v. Nicholson, 
No. 02-1077, U.S. Vet. App. (April 14, 2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in June 2002 in connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service medical records do not reflect that the veteran was 
ever treated for, or diagnosed with, impotence, loss of 
sexual drive, or low testosterone production while performing 
active service.

The veteran has been service connected for a schizoaffective 
disorder since July 1997.  

VA treatment records from the mid-90's to the present reflect 
the veteran complaining of a decreased sex drive.  Laboratory 
tests showed a low testosterone level and treatment has 
consisted primarily of testosterone patches with the veteran 
reporting generally good results.  

A June 2001 VA urology note from an LVN reflects that the 
veteran was taking trazodone and Haldol long acting 
injections, and testosterone shots.  The veteran complained 
of decreased sexual desire and occasional difficulty 
obtaining and maintaining an erection.  The veteran reported 
the testosterone shots worked very well and he got 
"excellent results."

The veteran received a VA Genitourinary examination in June 
2002.  The C-file, including VA clinical records, was 
reviewed.

The veteran reported that he started noting some impotence, a 
loss of sexual drive, and reduction of production of 
testosterone around 1990 when he was treated by VA with 
doxepin for his schizoid-affective disorder and depression.  
He said he used doxepin for one year and started noticing 
that he had a low testosterone level and was started on 
testosterone injections.  The veteran reported he currently 
had sexual activity every three weeks with vaginal 
penetration and ejaculations.

The examining physician concluded that, although the 
veteran's sexual activity was "slow and apart," he did not 
have impotence, that the loss of the sexual drive was likely 
because of the low testosterone, and the cause of the low 
testosterone level was likely due to another endocrinology 
problem not yet diagnosed.  The physician concluded that the 
prescribed doxepin was not the cause of the impotence, loss 
of sexual drive or low testosterone production, because the 
testosterone levels would have returned to normal as soon as 
he stopped taking the doxepin (after approximately one year), 
but that did not happen.  The pertinent diagnoses were: 
"Impotence, not found; loss of sexual drive, improved with 
application of testosterone; and reduction of testosterone, 
improved with present treatment."

The examining physician noted that, in reviewing the 
Physician's Desk Reference for doxepin, there is no medical 
evidence that doxepin causes adverse secondary effects such 
as low testosterone levels or in increase in breast growth 
but, because doxepin is a tricyclic anti-depressant, they are 
listed as possible secondary effects and complications, not 
specific for doxepin.

Finally, the physician noted that the veteran was presently 
taking Haldol, and opined that the veteran's breast growth 
could be due to the testosterone patches the veteran was 
using, or secondary to other medications the veteran had 
previously taken, or secondary to other endocrine conditions 
that had not been identified, or secondary to the Haldol. 

The veteran submitted an excerpt from The Pill Book which 
indicates that there have been cases of breast enlargement, 
impotence, and changes in sex drive in males following the 
use of Haldol.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to, or is 
the result of, an established service-connected disease or 
injury. 38 C.F.R. § 3.310(a); See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected disease or 
injury.

Analysis

The veteran contends that he is impotent, that he has a 
reduction in sexual drive, and that he has low testosterone 
production, secondary to his receipt of VA medical treatment, 
including the use of doxepin, for his service-connected 
schizoid-affective disorder.  During the course of this 
appeal, he has modified his contention to include his present 
use of Haldol for his service-connected schizoid-affective 
disorder as the cause for his impotence, reduction in sexual 
drive, and low testosterone production level.

There is no evidence of record that the veteran was diagnosed 
with, or treated for, impotence or sexual dysfunction, to 
include loss of sexual drive and low testosterone production, 
during active service or for many years thereafter.  
Therefore, there is no basis for direct service connection, 
and the issue for consideration is whether the veteran's 
claimed disabilities result from the medications prescribed 
by VA for his service-connected schizoid-affective disorder.

The medical evidence of record, specifically the June 2002 VA 
genitourinary examination, shows that the veteran does not 
currently have an impotence disability.  In fact, the veteran 
has sexual activity approximately every three weeks, with 
vaginal penetration and ejaculation.

The June 2002 VA genitourinary examination does show that the 
veteran has some loss of sexual drive, which the examining 
physician attributed to the veteran's low testosterone level.  
The evidence further shows that the veteran uses testosterone 
patches on a daily basis which has improved his sexual drive.
 
The etiology of the veteran's low testosterone level has not 
been determined, but the examining physician for the June 
2002 VA genitourinary examination specifically ruled out 
doxepin as the cause, as the veteran's testosterone level did 
not return to a normal level, as it should have, after 
doxepin was discontinued.

With respect to the veteran's contention that his present use 
of Haldol causes his impotence, again, the medical evidence 
reflects that the veteran is not currently impotent.

With respect to the veteran's contention that his present use 
of Haldol causes his loss of sexual drive, the medical 
evidence reflects that the etiology of the veteran's loss of 
sexual drive is, in fact, his low testosterone level.


With respect to the veteran's contention that his present use 
of Haldol causes his
low testosterone level, there is no medical evidence that 
Haldol causes low testosterone levels.  Moreover, the 
examining physician for the June 2002 VA genitourinary 
examination concluded that the most likely cause of the 
veteran's low testosterone level was another endocrinology 
problem not yet diagnosed.

The preponderance of the evidence is against a finding that 
the veteran has a current impotence disability.  Likewise, 
the preponderance of the evidence is against a finding that 
the veteran's loss of sexual drive is either caused or 
aggravated by the medications the veteran has received for 
his service-connected schizoid-affective disorder, and 
against a finding that the veteran's low testosterone level 
was either caused or aggravated by the medications the 
veteran has received for his service-connected schizoid-
affective disorder.  Accordingly, service connection on a 
secondary basis for impotence, loss of sexual drive, and low 
testosterone production is not warranted and the claim must 
be denied.


ORDER

Entitlement to service connection for impotence and sexual 
dysfunction is denied.






	                        
____________________________________________
	H.N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


